Title: From Thomas Jefferson to Peregrine Williamson, 22 March 1808
From: Jefferson, Thomas
To: Williamson, Peregrine


                  
                     Sir 
                     
                     Washington Mar. 22. 08.
                  
                  I have been so much engaged lately that it has not been in my power sooner to write this short letter. The 4. calendar pens arrived safely, and I now inclose you a bank draught for 25. D. for those & what was furnished before. I find them answer perfectly and now indeed use no other kind. always willing to render service to any useful advance in the arts, I have no objection to your using the little testimony in their favor which I expressed on a former occasion, as desired in yours of the 7th. inst. I tender you my salutations.
                  
                     Th: Jefferson 
                     
                  
               